



COURT OF APPEAL FOR ONTARIO

CITATION: Flight (Re), 2022 ONCA 139

DATE: 20220211

DOCKET: M53087 (C69594)

Simmons
    J.A. (Motions Judge)

In the
    Matter of the Bankruptcy of Brian Wayne Flight, of the City of London, in the
    Province of Ontario

Nicholas Kluge and C. Haddon Murray
[1]
, for the moving parties/appellants,
    Adamson & Associates Inc. and John Adamson

Tara Vasdani, for the responding party/respondent,
    Brian Wayne Flight

Jacob Pollice, for the intervener
    Superintendent of Bankruptcy
[2]

Heard: January 20, 2022 by video conference

COSTS ENDORSEMENT

[1]

The moving parties and the responding party
    shall bear their own costs of the motion for leave to amend the notice of
    appeal to add a request, in the alternative, for leave to appeal under s.
    193(e) of the BIA.

[2]

The moving parties' lengthy delay in applying
    for leave to amend and the absence of any reasonable explanation for their
    delay may have supported a modest costs award in favour of the responding party
    for opposing the in-writing motion. However, because I found it necessary to
    require the parties' attendance to address concerns about the material filed on
    the motion and, ultimately, to strike portions of both parties' material, I
    conclude that the parties should bear their own costs.

Janet
    Simmons J.A.





[1]

Mr. Murray prepared the in-writing submissions on behalf of
    the moving parties/appellants for the in-writing motion. Due to a conflict, Mr.
    Kluge appeared for the purposes of oral submissions on the motion and filed
    submissions on costs.



[2]

Mr. Pollice appeared on the motion but made no written or
    oral submissions on behalf of the intervener.


